DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, FIGs. 1-12, and claims 1-8 in the reply filed on 11/12/2021 is acknowledged. The traversal is on the ground(s) that the search and examination of the entire application (i.e. Species I-III) can be made without serious burden because a thorough search and examination of the claims in Species I would be relevant to the search and examination of the claims read on Species II and Species III. This is not found persuasive because the limitations of non-elected claims 9-20 require further search and consideration, which is a serious burden on the examiner. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings received on 06/05/2019 are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (U.S. Patent No. 5,506,560).
With respect to claim 1, Takeuchi et al., hereinafter referred to as “Takeuchi,” teaches an integrated magnetic assembly (Fig. 1) comprising: 
a magnetic core 1 and 3 comprising: 
a first component 1 comprising a first face (upper horizontal face of yoke or base) and a winding leg 11 extending from the first face, the winding leg comprising a top face (upper face) spaced from and oriented generally parallel to the first face; and 
a second component 3 coupled to the first component, the second component comprising (i) a second face (lower horizontal face of yoke) facing the first face, (ii) a third face (flat face of recess 35) recessed from and oriented generally parallel to the second face, and (iii) a recess sidewall (vertical wall between the second face and third face) extending between the second face and the third face, wherein the third face and the recess sidewall define a recess 35 within the second face, and wherein a gap (col. 3, lines 45-48, col. 4, lines 12-17) is defined between the top face and the third face; 
an input winding 2 inductively coupled to the magnetic core, the input winding wound around the winding leg; and 
an output winding 4 inductively coupled to the magnetic core, the output winding wound around the winding leg (col. 3, lines 21-32, 45-48, and col. 4, lines 12-17).
With respect to claim 2, Takeuchi teaches the integrated magnetic assembly of claim 1, wherein the top face is located between the second face and the third face (col. 3, lines 26-32).
With respect to claim 3, Takeuchi teaches the integrated magnetic assembly of claim 1, wherein the second face is offset a first distance (distance between first face and second face) from the first face, wherein the top face is offset a second distance H2 from the first face, and wherein the first distance is less than the second distance (col. 3, lines 26-32).
With respect to claim 4, Takeuchi teaches the integrated magnetic assembly of claim 1, wherein the recess sidewall is an annular sidewall (col. 3, lines 26-32). As seen in Fig. 7a of Takeuchi, for example, the winding leg is annular, and the recess to receive the winding leg would also be annular. 
With respect to claim 5, Takeuchi teaches the integrated magnetic assembly of claim 1, wherein the first component further comprises a first non-winding leg (left or right leg 13) extending from the first face, the first non-winding leg comprising a first distal face (top face) spaced from and oriented generally parallel to the first face (col. 3, lines 26-32).
With respect to claim 6, Takeuchi teaches the integrated magnetic assembly of claim 5, wherein the first component further comprises a second non-winding leg (the other of left or right leg 13) extending from the first face towards the second face, the second non-winding leg comprising a second distal face (top face) coplanar with the first distal face (col. 3, lines 26-32).
With respect to claim 7, Takeuchi teaches the integrated magnetic assembly of claim 5, further comprising a non-winding leg sidewall extending between the first face and the first distal face, wherein a radial distance between a center point of the third face and the recess sidewall is less than a radial distance between a center point of the winding leg and the non-winding leg sidewall (see Fig. 1, col. 3, lines 26-32).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 recites, inter alia, the input winding and the output winding define an outer winding perimeter, wherein a radial distance between the center point of the winding leg and the outer winding perimeter is less than the radial distance between the center point of the third face and the recess sidewall.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837